DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure corresponding to “a driving source,” as recited in Claim 3, line 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsu et al (US Publication 2009/0196673), herein referred to as Akatsu.	Regarding Claim 1, Akatsu discloses a cutting device (see, e.g. fig. 5), comprising:
	a cutter carriage (31) including a cutter blade (32A, 32B) configured to cut a medium (i.e., roll paper P), and being provided movably in a moving direction intersecting a transport direction in which the medium is transported (paragraph 0031, lines 6-9);
	a transport mechanism (slanted guide member 27) being provided downstream of the cutter carriage in the transport direction, and being configured to transport the medium in the transport direction (the examiner notes the slanted guide member 27 is positioned at an angle so as to allow the medium was has been call to freely fall away from the cutting device in a controlled manner (see figs. 1 and 2);
	a support unit (26) being provided upstream of the cutter carriage in the transport direction, and configured to support the medium;
	a cover (35) being provided in a switchable manner between a first state (figs. 4 and 6) and a second state (fig. 3), the first state being a state (paragraph 0037, lines 3-6) in which the cover is configured to support the medium by covering a passage (34) 

    PNG
    media_image1.png
    696
    756
    media_image1.png
    Greyscale


	Regarding Claim 7, Akatsu discloses the cover is switched from the first state (figs. 4 and 6) to the second state (fig. 3) as the cutter carriage moves in a cutting/moving direction (fig. 5) from a home position (fig. 6) so that the cutter blade cuts the medium (paragraph 0031).	Regarding Claim 8, Akatsu discloses the cover (35) has, at an end on the home position side, an inclined end surface (35C) inclined downward toward the home position side, and the cover is switched from the first state to the second state, when a 
	Regarding Claim 9, Akatsu discloses. The cutting device according to claim 8, wherein the cover is switched from the first state to the second state by rotating about a support point (i.e. “rocking shaft,” annotated fig. 3) on a downstream side thereof in the transport direction (paragraph 0037, lines 1-3).
	Regarding Claim 10, Atsuka discloses a recording device (paragraph 0015), comprising: the cutting device according to claim 1; and a recording unit (recording head 17) configured to perform recording onto the medium.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenthal et al (US Patent 6,286,403) discloses a transport conveyor positioned downstream of a cutter for a medium device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 26, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/27/2022